DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3, 5-9, and 11-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art discloses a method for controlling electrical charging of a group of vehicles electrically connected to an electricity grid as described in the office action with mail date 4/9/2021 but fails to disclose “during the check to determine whether the prescribed criterion is satisfied, the central control system takes into consideration a buffer that assumes a charging efficiency for the energy store of the at least one prescribed vehicle that is decreased in comparison with an expected charging efficiency, in order to prevent the increase in the power draw by the group of vehicles according to the increase scheme from being smaller than the amount of power according to the received increase command while the at least one prescribed vehicle is participating in the power increase operation and while the one or more parameters of the altered charging operation are observed” as recited. It would not have been obvious to modify the prior art to arrive at the claimed invention. 
Regarding claims 2, 3, 5, and 6, these claims are dependent from claim 1 and are therefore allowable for the same reasons as independent claim 1.
Regarding claim 7, the prior art discloses a central control system for controlling electrical charging of a group of vehicles electrically connected to an electricity grid as 
Regarding claims 8, 9, 11, and 12, these claims are dependent from claim 7 and are therefore allowable for the same reasons as independent claim 7.
Furthermore, none of the prior art of record, taken alone or in combination, teaches or suggests these claim features. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL HERNANDEZ whose telephone number is (571)270-7916.  The examiner can normally be reached on Monday-Friday 7a - 3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Manuel Hernandez/Examiner, Art Unit 2859                                                                                                                                                                                                        6/1/2021

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        June 1, 2021